DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claim amendment filed 6/22/2022 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment. In response to the newly added claim limitations, the previous grounds of claim rejection have been withdrawn. Upon further consideration, however, the examiner respectfully submits the pending claims are not in condition for allowance, and a new ground of rejection is set forth in this office action.
	Applicant’s Remarks regarding the patentability of pending claims have been carefully studied by the examiner. However, they are considered moot in view of the new ground of claim rejection set forth in the present application.

Information Disclosure Statement
	Information disclosure statements filed 5/25/2022 and 8/02/2022 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-13, 15-18, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,085,468 B2 to Forrester (hereinafter “Forrester”) in view of US Patent Application Publication No. US 2020/0174214 A1 to Alves et al. (hereinafter “Alves”).
	Regarding claims 1-3, Forrester discloses a fiber optic network, comprising: at least one optical terminal (4 in Figs. 1-2), comprising: a housing; at least one tether cable (3 in Figs. 1-2) attached to the housing of the at least one optical terminal; and a linear array of connection ports (not labeled but clearly shows at least 2 ports drawn in Figs. 1-2) disposed on the optical terminal, wherein the connection ports are suitable for receiving a fiber optic connector and making an optical connection with the optical terminal (column 5, lines 32-34).
Although Forrester discloses a structure (i.e. a pole- 1 in Fig. 1), and the optical terminal not mounted to the structure, it does not explicitly disclose the use of a cable clamp that grips a portion of the at least one tether cable so that the at least one optical terminal is aerially supported by the at least one tether cable, in the manner claimed in the present application. On the other hand, such a cable clamp is known in the art. For example, Alves disclose a fiber optic cable clamp for supporting a fiber optic cable (200 in Fig. 2) to a utility pole (204 in Fig. 2). Such a cable clamp would have been readily recognized by one of ordinary skill in the art as advantageous and desirable since it would obviate the need for a support wire and facilitate fiber optic distribution cable deployment with self-supporting optical fiber cable. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Forrester to have the cable clamp that grips a portion of the tether cable so that the optical terminal is aerially supported by the tether cable, in the manner claimed in the present application.

Regarding claim 4, Forrester shows the optical terminal further comprising one or more mounting features (i.e. Figs. 1-2) shows two mounting features) that attaches the optical terminal to the support cable. As such, the modification of Forrester in view of Alves discussed above in reference to claim 1 would yield the optical terminal being attached to the tether cable, in the manner claimed in claim 4 of the present application.

Regarding claim 5, neither Forrester nor Alves discloses the use of a cable tie for attaching the fiber optic cable to the mounting feature of the optical terminal, as claimed in the present application. On the other hand, such cable ties are well known and common in the art. The use of a cable tie for securing the optical fiber cable to a mounting structure would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because cable ties provide a fast and reversible way of securely disposing the optical fiber cable within a mounting feature. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Forrester and Alves to use a cable tie, in the manner claimed in the present application.

Regarding claim 7, Forrester in view of Alves renders the claimed limitations of claim 4 obvious as discussed above. Further, Forrester already discloses the housing of the optical terinal being a rectangular box form and one or more mounting features being disposed on the long-side of the rectangular box (see Figs. 1-2 of Forrester).

Regarding claim 8-9, Forrester in view of Alves renders the claimed limitations of claim 1 obvious as discussed above. Further, Forrester already discloses the at least one tether cable being terminated with a fiber optic connector (see Figs. 1-2; column 5, lines 32-34) as claimed in claim 8, and wherein the fiber optic connector is optically connected to a distribution cable (3 in Figs. 1-2).

Regarding claim 10, claim 10 recites all the claim limitations from claims 1 and 4. Since Forrester, in view of Alves, renders the claimed limitations of claims 1 and 4 obvious as discussed above, Forrester, in view of Alves, also renders the claimed limitations of claim 10 obvious.

Regarding claim 11, claim 11 recites all the claim limitations as claim 2. Since Forrester, in view of Alves, renders the claimed limitations of claim 2 obvious as the use of a cable clamp would allow the optical terminal to be self-supported by the tether cable, Forrester, in view of Alves, also renders claim 11 obvious for the same reasons.

Regarding claim 12, claim 12 recites all the claim limitations as claim 3. Since Forrester, in view of Alves, renders the claimed limitations of claim 3 obvious as the use of a cable clamp would allow the optical terminal to be not mounted to a pole, Forrester, in view of Alves, also renders claim 12 obvious for the same reasons.

Regarding claim 13, claim 13 recites all the claim limitations as claim 5. Since Forrester, in view of Alves, renders the claimed limitations of claim 5 obvious as already discussed above, it also renders the claim limitations of claim 13 obvious for the same reasons.

Regarding claim 15, claim 15 recites all the claim limitations as claim 7. Since Forrester, in view of Alves, renders the claimed limitations of claim 7 obvious as already discussed above, it also renders the claim limitations of claim 15 obvious for the same reasons.

Regarding claims 16-17, claims 16-17 recite all the claim limitations as claims 8-9. Since Forrester, in view of Alves, renders the claimed limitations of claims 8-9 obvious as already discussed above, it also renders the claim limitations of claims 16-17 obvious for the same reasons.

Regarding claim 18, Forrester discloses a fiber optic network comprising an optical terminal having a cable slack storage arrangement (5 in Fig. 2), the optical terminal comprising: a housing (4 in Figs. 1-2) comprising a plurality of mounting features disposed on an outer perimeter (not labeled but clearly shown as part of 4 in Figs. 1-2) and a linear array of connection ports (shown on the element 4 in Figs. 1-2), wherein the connection ports are suitable for receiving a fiber optic connector (column 5, lines 32-34) and making an optical connection with the optical terminal and define a connection plane aligned on respective centerlines of the linear array of connection ports (clearly shown in Figs. 1-2), and the plurality of mounting features are at least partially disposed on the connection plane (two mounting features shown in Figs. 1-2); at least one tether cable attached to the housing of the at least one optical terminal (3 in Fig. 1-2).
Although Forrester discloses the fiber optic drop cable wrapped about the outer perimeter of the housing in one or more coils (i.e. using the elements 5 in Fig. 2), it does not explicitly disclose the tether cable being wrapped around the housing and attached to the mounting features as claimed. On the other hand, the use of a cable clamp for clamping the tether cable such that the optical terminal is self-suspended via the tether cable is known in the art as disclosed by Alves in the manner discussed above with regard to claims 1-4. Such use of a cable clamp and self-suspended tether cable would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would obviate the need for a support wire and facilitate fiber optic distribution cable deployment with self-supporting optical fiber cable. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Forrester to have the tether cable being wrapped around the housing and attached to the mounting features in the manner claimed in the present application.

Regarding claim 20, Forrester discloses a fiber optic connector and a cable terminated to the fiber optic connector (column 5, lines 32-34), the fiber optic connector is received in the at least one of the linear array of connection ports (Figs. 1-2).

Regarding claim 21, Forrester discloses an optical terminal in a fiber optic network as already discussed above regarding claim 18. However, it does not explicitly disclose that the optical terminal further comprises an optical splitter disposed within the housing of the optical terminal. On the other hand, the use of fiber optic splitters is well known and common in the optical fiber art. Optical splitters are advantageously used in the art to divide and combine multiple subscriber signals into distribution optical cable, allowing for high-bandwidth optical communication. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Forrester to have optical splitter disposed within the housing of the optical terminal in the manner claimed in the present application.

Regarding claim 22, Forrester discloses an optical terminal in a fiber optic network as already discussed above regarding claim 18. As such, Forrester also discloses the method of installing an optical terminal in a fiber network comprising providing the optical terminal housing, at least one tether cable, at least one mounting features on the housing, a linear array of connection ports suitable for receiving a fiber optic connector, as already discussed above. However, Forrester does not explicitly disclose the method of attaching a cable clamp and securing the tether cable to the cable clamp such that the tether cable self-supports the optical terminal housing, in the manner claimed in claim 22. On the other hand, a method steps of attaching a cable clamp to a tether cable is known in the art as disclosed by Alves. See the discussion above regarding claim 18. Also, one of ordinary skill in the art would have been motivated to modify the device of Forrester to have the cable clamp in the manner claimed in the present application. See the discussion above regarding claim 18. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Forrester to include a method step of attaching a cable clamp and securing the tether cable to the cable clamp such that the tether cable self-supports the optical terminal housing, in the manner claimed in claim 22.

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester in view of Alves as applied to claims above, and in further view of US Patent No. 10,379,308 B2 to Coate (hereinafter “Coate”).
Forrester, in view of Alves, renders the claimed optical terminal obvious as discussed above regarding claims 1 and 10. Although, Forrester discloses the fiber optic drop cable being looped, it does not explicitly disclose the at least one tether cable forming a portion of a loop, in the manner claimed in claims 6 And 14. However, such looping of tether cable is known in the art as shown by Coate (Fig. 2). Having at least partially looped tether cable would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for extra fiber optic tether cable to be stored near the fiber optic terminal for any on-site fiber cable repairs in unforeseen fiber-cut emergencies. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Forrester to have the at least one tether cable forming a portion of a loop, in the manner claimed in claims 6 And 14.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester in view of Alves as applied to claims above, and in further view of US Patent Application Publication No. US 2018/0246283 A1 to Pepe et al. (hereinafter “Pepe”).
Forrester, in view of Alves, renders the claimed optical terminal obvious as discussed above regarding claim 18. However, Forrester does not explicitly disclose the use of a plurality of actuators associated with the linear array of connection ports, in the manner claimed in the present application. On the other hand, such actuators are known in the art as taught by Pepe. Pepe discloses a plurality of actuators (240 in Fig. 5) for securing and releasing plurality of associated fiber optic connectors in a fiber optic terminal device (Fig. 5). One of ordinary skill in the art would readily recognize such actuators as advantageous and desirable since it would prevent any accidental or inadvertent disconnection of fiber optic connector from the fiber optic terminal device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Forrester to have a plurality of actuators associated with the linear array of connection ports, in the manner claimed in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874